Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 142-148, 158-161 is/are rejected under 35 U.S.C. 102 as being anticipated by Zhang US 20170195998

142. (Currently Amended) A method, comprising:
determining, by a first network device, measurement configuration information of a first beam (Zhang: [0287, 0300-0301] - the determining module 303 is specifically configured to determine, from reference signal information corresponding to each piece of initial beam index information in the RRM measurement report); and
Zhang: [0287, 0300-0301] - the sending module 301 is further configured to send the control information to the user equipment on the control channel by using an initial beam corresponding to the first initial beam index information determined by the determining module 302); and
receiving, by the first network device, a measurement result from the first UE, the measurement result being generated by the first UE according to the measurement configuration information of the first beam (Zhang: fig. 9 [0287, 0683] - The base station receives an RRM measurement report from the user equipment, where the RRM measurement report is obtained after the user equipment performs RRM measurement on the initial beam that is indicated by the initial beam index information);
wherein the measurement configuration information of the first beam corresponds to a first reference signal sent in the first beam (Zhang: [0300-0301]), and the measurement configuration information of the first beam comprises:
wherein the measurement configuration information of the first beam comprises: the time domain resource to be occupied by the first reference signal in the first beam, wherein the time domain resource is an orthogonal frequency division multiplexing (OFDM) symbol quantity, a mini-subframe quantity, a subframe quantity, or a timeslot quantity,
-a sending period of the first reference signal in the first beam,
-a distribution mode of the first reference signal in the first beam, or
a frequency domain offset of the first reference signal in the first beam (Zhang: 0313-0314, 0344, 0385, 0392, 0360-0366, 0389-0390, 0479, 0485, 0498]) when the user equipment communicates with the base station by using the initial beam allocated by the base station, the user equipment may be scheduled or periodically measure reference signal information of the initial beam; [0385] dynamically configuring; [0392] beamforming technology)

143. The method according to claim 142, wherein before determining, by the first network device, the measurement configuration information of the first beam, the method further comprises:
receiving, by the first network device, first information sent by the first UE, wherein the first information comprises: indication information of a detection type (Zhang: [0300-0303]); and wherein determining, by the first network device, the measurement configuration information of the first beam comprises: determining, by the first network device, the measurement configuration information of the first beam based on the first information (Zhang: [0300-0303]).

144. The method according to claim 143, wherein the indication information of the detection type is a destination identifier (ID) corresponding to the detection type (Zhang: [0300-0303]).

145 The method according to claim 143, wherein the indication information of the detection type indicates that the detection type is radio resource management (RRM) measurement or channel state information (CSI) measurement (Zhang: [0300-0303]).

146. The method according to claim 142, further comprising: determining, bv the first network device, measurement configuration information of a second beam (Zhang: [0129, 0206, 0354-Zhang: [0129, 0206, 0354-0355]);
wherein the measurement configuration information of the second beam corresponds to a second reference signal sent in the second beam (Zhang: [0129, 0206, 0354-0355]), and the measurement configuration information of the second beam comprises:
a time domain resource occupied bv the second reference signal, wherein the time domain resource occupied bv the second reference signal is an OFDM symbol quantity, a mini
subframe quantity, a subframe quantity, or a timeslot quantity: a sending period of the second reference signal:
a distribution density or a distribution mode of the second reference signal; or
a frequency domain offset of the second reference signal: and
wherein: 
the second beam is a neighboring beam of the first beam;
the second beam is another beam of a second network device to which the first beam belongs; or
the second beam is a beam of a fourth network device adjacent to the second network device to which the first beam belongs (Zhang: [0129, 0206, 0354-0355]).

147.  The method according to claim 146, further comprising: 
sending, by the first network device, measurement trigger information to the first UE, wherein the measurement trigger information triggers the first UE to:
or
measure the second reference signal of the second beam based on the measurement configuration information of the second beam (Zhang: [0012, 0017, 0067-0069, 0110, 0150]).

148. The method according to claim 147, wherein the measurement trigger information comprises a first preset threshold and a second preset threshold (Zhang: [0012, 0017, 0067-0069, 0110, 0150]);
when a signal strength of the first reference signal of the first beam is measured by the first UE to be less than the first preset threshold, the first UE measures the second reference signal of the second beam (Zhang: [0012, 0017, 0067-0069, 0110, 0150]); and
when a signal strength of the first reference signal of the first beam is measured by the first UE to be less than the second preset threshold, the first UE measures the second reference signal of a third beam belonging to a same network device as the first beam (Zhang: [0012, 0017, 0067-0069, 0110, 0150]).

Regarding claims 158-161, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 142-148, where the difference used is a “apparatus” with a processor and a memory (Zhang: fig. 1) and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims arid interchanging the wording did not .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 162-165 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Seol US 20130215844

162. The method according to claim 142, Zhang merely discloses wherein the measurement configuration information of the first beam comprises: the time domain resource to be occupied by the first reference signal in the first beam, wherein the time domain resource is an orthogonal frequency division multiplexing (OFDM) symbol quantity, a mini-subframe quantity, a subframe quantity, or a timeslot quantity.
Seol further teaches a time domain resource to be occupied by the first reference signal in the first beam, wherein the time domain resource is an orthogonal frequency or a timeslot quantity (Seol: [0089, 0100-0101] fig. 8-9 - depending on the scheduling, the BS transmits a DL HARQ burst 810 for MS_k, using its TxBeam#i in a subframe #0 of the DL interval 804. The DL HARQ burst 810 can be transmitted through a slot that is mapped to TxBeam#j in the subframe #0, A UL ACK/NACK response 814 corresponding to the DL HARQ burst 810 is received at the BS using the BS's RxBeam#j in a subframe #2 of the UL interval 806) in order to indicates a control channel region(s) that is part of the resource area that is mapped to the best BS transmit/receive beams for an MS in the entire control channel resource area [0101]
Thus, it would have been obvious to one ordinary skill in the art before effective filling date of claim invention to include the above recited claim limitation into Zhang’s invention in order to indicates a control channel region(s) that is part of the resource area that is mapped to the best BS transmit/receive beams for an MS in the entire control channel resource area [0101], as taught by Seol.

163. The method according to claim 142, wherein the measurement configuration information of the first beam comprises: the sending period of the first reference signal in the first beam (Zhang: [0313-0314, 0434, 0344, 0385] when the user equipment communicates with the base station by using the initial beam allocated by the base station, the user equipment may be scheduled or periodically measure reference signal information of the initial beam; [0434] the base station may further configure at least one TA set for each user equipment, where each TA set includes at least one piece of beam index information; [0385] dynamically configuring; Seol: [0068] - the BS updates the best BS receive beam in a UL for each MS through beam tracking that is performed at predetermined intervals, or performed periodically or aperiodically depending on the predetermined conditions).

164. The method according to claim 142, wherein the measurement configuration information of the first beam comprises: the distribution mode of the first reference signal in the first beam (Zhang: [0313-0314, 0344, 0385, 0392] when the user equipment communicates with the base station by using the initial beam allocated by the base station, the user equipment may be scheduled or periodically measure reference signal information of the initial beam; [0385] dynamically configuring; [0392] beamforming technology; Seol: [0068] - the BS updates the best BS receive beam in a UL for each MS through beam tracking that is performed at predetermined intervals, or performed periodically or aperiodically depending on the predetermined conditions).

165. The method according to claim 142, wherein the measurement configuration information of the first beam comprises: the frequency domain offset of the first reference signal in the first beam (Zhang: [0360-0366, 0389-0390, 0479, 0485, 0498] - Information about adjusted cell bandwidth and information about a center frequency that are sent by a base station are received by means of broadcasting, or RRC signaling sent by a base station is received, where the RRC signaling carries information about adjusted cell bandwidth and information about a center frequency, the adjusted cell bandwidth is adjusted by the base station according to a traffic volume of user equipment, the cell bandwidth has a positive correlation with the traffic volume, and the center frequency is a central frequency in a frequency range corresponding to the adjusted cell bandwidth or is a specified frequency in the frequency range, so that only the cell bandwidth can be adjusted and it is not required to configure another radio resource configuration parameter, thereby reducing communication overheads during a cell bandwidth configuration process; Seo: fig. 5, 510-520 [0059] distinguished from the resource area 510 in the frequency domain).

Response to Arguments
           Applicant's arguments filed on 02/22/21 have been fully considered but they are not persuasive.  

Applicant Argument:
The Non-Final Office Action does not acknowledge the traversal, or consider the reasons for traversal provided by Applicant.

Response to Arguments:
	Invention II (claims 149-157) is/are referring to UE side which is totally different from the Invention I (e.g. base station/server side) and the Invention II functions e.g., as decoder/receiver whereas the Invention I functions e.g., as encoder. 
Thus, for the above reason, the Examiner maintains the rejection.

  Applicant Argument:
           Prior art failed to teach independent claim 142 recites as follows:
determining, by a first network device, measurement configuration information of a first beam; sending, by the first network device, the measurement configuration information of the first beam to a first user equipment (UE); and receiving, by the first network device, a measurement result from the first UE, the measurement result being generated by the first UE according to the measurement configuration information of the first beam;
wherein the measurement configuration information of the first beam corresponds to a first reference signal to be sent in the first beam, and the measurement configuration information of the first beam comprises: a time domain resource to be occupied by the first reference signal in the first beam, wherein the time domain resource is an orthogonal frequency division multiplexing (OFDM) symbol quantity, a mini-subframe quantity, a subframe quantity, or a timeslot quantity; a sending period of the first reference signal in the first beam; a distribution mode of the first reference signal in the first beam; or a frequency domain offset of the first reference signal in the first beam.

Response to Arguments:
With respect to the above argument, Examiner would like to draw attention to that it is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.
In addition, the Examiner would like to draw attention to ([0287, 0300-0301]) of Zhang, for example: the determining module 303 is specifically configured to determine, from reference signal information corresponding to each piece of initial beam index information in the RRM measurement report (herein it’s considered as the determining, by a first network device, measurement configuration information of a first beam 
The Examiner would like to draw attention to ([0287, 0300-0301]) of Zhang, for example: the sending module 301 is further configured to send the control information to the herein it’s considered as the sending, by the first network device, the measurement configuration information of the first beam to a first user equipment (UE) beam) 
The Examiner would like to draw attention to ([0287, 0300-0301]) of Zhang, for example: The base station receives an RRM measurement report from the user equipment, where the RRM measurement report is obtained after the user equipment performs RRM measurement on the initial beam that is indicated by the initial beam index information (herein it’s considered as the receiving, by the first network device, a measurement result from the first UE, the measurement result being generated by the first UE according to the measurement configuration information of the first beam 
In addition, the Examiner further would like to draw attention to ([0313-0314, 0344, 0385, 0392, 0360-0366, 0389-0390, 0479, 0485, 0498]) of Zhang, for example: when the user equipment communicates with the base station by using the initial beam allocated by the base station, the user equipment may be scheduled or periodically measure reference signal information of the initial beam; [0385] dynamically configuring; [0392] beamforming technology (herein it’s considered as the wherein the measurement configuration information of the first beam corresponds to a first reference signal sent in the first beam (Zhang: [0300-0301]), and the measurement configuration information of the first beam comprises:
wherein the measurement configuration information of the first beam comprises: the time domain resource to be occupied by the first reference signal in the first beam, wherein the time domain resource is an orthogonal frequency division multiplexing (OFDM) symbol quantity, a mini-subframe quantity, a subframe quantity, or a timeslot quantity,
a sending period of the first reference signal in the first beam,
a distribution mode of the first reference signal in the first beam, or
a frequency domain offset of the first reference signal in the first beam 
Thus, for the above reason, the prior art meet the claim limitation.

The examiner stresses that the claims are too broad and require detail or specialization of the steps as recited in the claims. Alone and as claimed, the limitations are too open. 

           Examiner has cited particular portions of the references as applied to each claim limitation for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Regarding all other arguments presented by applicant, the arguments are substantially the same as those which have already been addressed above and in the interest of brevity; the Examiner directs the applicant to those responses above.

Remark: 
            In addition, an interview could expedite the prosecution.

Conclusion
            Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415